In re Smith, Leroy M.; applying for writ of mandamus; Parish of Orleans, Criminal District Court, Div. “B”, Nos. 277-959, 281-371, 282-125, 281-738.
Denied.
Although a motion to quash was granted in 282-125 B, relator still owes $74.00 court costs in connection with a bond forfeiture in that case which is the basis of the detain-er relating to that case. There is an out standing charge in 281-738 F, where there is no record of the filing of a motion to quash. Detainers relating to 277-959 m(5) and 281-371 C stem from nonpayment of fine/costs imposed when jail sentences in these matters were suspended, but sentences in default of payment of fine (277-959 M) or costs (281-371 C) were imposed. No pro se motions to have the detainers removed have been filed in those sections of Orleans Criminal District Court.